             Case 1:20-cv-00093 Document 1 Filed 01/13/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                           )
EDWARD ALEXANDER LAPOTSKY,                 )
30 Limekiln Drive                          )
Annville, PA 17003                         )
                                           )
                    Plaintiff              )
                                           )    Civil Action No. 1:20-cv-93
                       v.                  )
                                           )
RYAN MCCARTHY, SECRETARY                   )
U.S. DEPARTMENT OF ARMY,                   )
1500 Defense Pentagon,                     )
Washington, DC 20310                       )
                                           )
                    Defendant              )
_________________________________________ )

                                          COMPLAINT

       Plaintiff Edward Alexander Lapotsky (“Mr. Lapotsky” or “Plaintiff”) through his

attorneys, Clark Law Group, PLLC hereby alleges as follows:

                                     NATURE OF ACTION

   1. This is a challenge to Defendant Department of Army’s (“Defendant”) race and national

       origin discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

       2000e et seq.

                                JURISDICTION AND VENUE

   2. All of the allegations contained in the foregoing paragraphs of this complaint are

       incorporated by reference herein as if the same were set forth at length.

   3. This Court may exercise original subject-matter jurisdiction over the instant action

       pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the

       United States and Plaintiff seeks redress for violations of civil rights.
          Case 1:20-cv-00093 Document 1 Filed 01/13/20 Page 2 of 6



4. This Court may properly maintain personal jurisdiction over Defendant conducts business

   in the jurisdiction.

5. Venue is appropriate because Defendant’s principle office is located in the jurisdiction.

                EXHAUSTION OF ADMINISTRATIVE REMEDIES

6. All of the allegations contained in the foregoing paragraphs of this complaint are

   incorporated by reference herein as if the same were set forth at length.

7. On December 15, 2015, Plaintiff contacted an EEO counselor.

8. On January 20, 2016, Plaintiff submitted his formal complaint.

9. On October 16, 2019, Plaintiff received the decision by the U.S. Equal Employment

   Opportunity Commission upholding the Defendant’s Final Agency Decision on

   Plaintiff’s claims.

10. Plaintiff has filed this Complaint within ninety (90) days of receipt of the U.S. Equal

   Employment Opportunity Commission’s decision.

11. Accordingly, Plaintiff has administratively exhausted and timely filed his claim against

   Defendant.

                                         PARTIES

12. All of the allegations contained in the foregoing paragraphs of this complaint are

   incorporated by reference herein as if the same were set forth at length.

13. Plaintiff is a resident of Pennsylvania.

14. Defendant is a federal agency with is principle office in District of Columbia.

                               FACTUAL ALLEGATIONS

15. All of the allegations contained in the foregoing paragraphs of this complaint are

   incorporated by reference herein as if the same were set forth at length.



                                               2
         Case 1:20-cv-00093 Document 1 Filed 01/13/20 Page 3 of 6



16. Mr. Lapotsky was born with dual German American citizenship.

17. In June 2015, Mr. Lapotsky applied for the position of Traffic Management Specialist at

   Defendant’s 21st Theater Sustainment Command located in Kaiserslautern, Germany.

18. On or around September 1, 2015, Defendant offered Mr. Lapotsky the position of Traffic

   Management Specialist.

19. In or around mid-October 2015, Mr. Lapotsky formally renounced his German

   citizenship.

20. On or around October 2015, Defendant instructed Mr. Lapotsky provide documentation

   that he was no longer a German citizen, which Mr. Lapotsky subsequently provided.

21. On November 17, 2015, Defendant informed Mr. Lapotsky that his job offer was

   rescinded, which he later learned was because of the Agency claimed he was an

   “ordinary resident” of Germany.

22. Defendant informed Mr. Lapotsky that, due to his citizenship status, he was allegedly an

   “ordinary resident” of Germany and thus supposedly not eligible for the position pursuant

   to Supplement 1 to AR 690-300.301 subchapter 5.

23. Mr. Lapotsky was not an “ordinary resident” of Germany when he applied for and

   accepted the position of Traffic Management Specialist.

24. Defendant’s determination that Mr. Lapotsky was an “ordinary resident” of Germany was

   not a legitimate reason for rescinding Mr. Lapotsky’s job offer.

25. Defendant’s determination that Mr. Lapotsky was an “ordinary resident” of Germany was

   the result of a practice or policy which discriminates against individuals with dual

   German American citizenship.




                                            3
         Case 1:20-cv-00093 Document 1 Filed 01/13/20 Page 4 of 6



26. Supplement 1 to AR 690-300.301 subchapter 5 does not apply to individuals with dual

   German American citizenship.

27. Defendant’s determination that Mr. Lapotsky was an “ordinary resident” of Germany was

   based on assumptions that all individuals with dual German American citizenship

   automatically lost their German citizenship when they join the U.S. military.

28. Defendant’s assumption is incorrect and results in a discriminatory policy against all

   individuals born with dual German American citizenship.

29. Mr. Lapotsky affirmatively acted and affirmed that he retained his German citizenship

   after first joining the U.S. Army in November 2010.

30. Mr. Lapotsky presented evidence of his then present German citizenship to Defendant,

   who discarded the evidence provided.

31. Additionally, Mr. Lapotsky was on active duty status with the U.S. Army through in or

   around September 21, 2015.

32. Therefore, Mr. Lapotsky was not residing in Germany for a year without affiliation with

   the U.S. military so as to be considered an “ordinary resident.”

                            COUNT I: FAILURE TO HIRE

33. All of the allegations contained in the foregoing paragraphs of this complaint are

   incorporated by reference herein as if the same were set forth at length.

34. Mr. Lapotsky is a German American of dual German and American national origin.

35. In September 2015, Mr. Lapotsky was offered and accepted the position of Traffic

   Management Specialist at Defendant’s 21st Theater Sustainment Command located in

   Kaiserslautern, Germany.




                                             4
             Case 1:20-cv-00093 Document 1 Filed 01/13/20 Page 5 of 6



   36. On November 17, 2015, Defendant informed Mr. Lapotsky that his job offer was

       rescinded.

   37. Defendant rescinded Mr. Lapotsky’s job offer because of his race (German) and/or

       national origin (Germany).

   38. Defendant rescinded Mr. Lapotsky’s job offer because of a practice or policy against

       individuals with dual German American citizenship.

                                    PRAYER FOR RELIEF

       WHEREFORE Plaintiff respectfully requests this Court to enter judgment in his favor

and award the following relief:

   A. Issue an Order declaring that Defendant’s actions and omissions violated Plaintiff’s rights

       under Title VII;

   B. Award Plaintiff back pay and compensatory damages for his emotional pain, suffering,

       inconvenience, mental anguish, loss of enjoyment of life, and other pecuniary and

       nonpecuniary losses in an amount to be determined by the jury;

   C. Award Plaintiff reinstatement, or in the alternative, front pay;

   D. Award Plaintiff reasonable attorneys’ fees and court costs; and

   E. Award Plaintiff such other equitable relief as this Court deems appropriate.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for any and all issues of fact.




                                                  5
            Case 1:20-cv-00093 Document 1 Filed 01/13/20 Page 6 of 6



Date: January 13, 2020
                                           Respectfully submitted,

                                           /s/ Jeremy Greenberg
                                           Jeremy Greenberg (1024226)
                                           Denise M. Clark (420480)
                                           Clark Law Group, PLLC
                                           1100 Connecticut Ave, N.W.,
                                           Suite 920
                                           Washington, D.C. 20036
                                           (202) 293-0015
                                           jgreenberg@benefitcounsel.com
                                           dmclark@benefitcounsel.com
                                           Counsel for Plaintiff




                                       6
